DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 10-11 are objected to because of the following informalities:    The claims lack the “degrees” after the temperature ranges. in addition, the term “48-72hto” should be “48-72 hours to”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 10 in step 3, is unclear as to whether the polyethylene glycol is also removed from the membrane layer in the drying process. Claim 11 is rejected as depending on claim 10.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  Rejection of claims 10-11 on paper of 8/12/2021 are maintained.

Response to Arguments
Applicant's arguments filed on 11/10/2021 have been fully considered but they are not persuasive. Applicant argues that preparing the membrane layer of polyurethane with polyethylene glycol together with the solvent is not suggested in the prior art of record for preparing he membrane; however, tetrafuran is known solvent for polyurethane, and conventionally used together for forming a porous membrane layer, which can alternatively be used in pervaporation applications; the membrane as result can also be hydrophilic, therefore, the skilled artisan forming the polyurethane layer would have been able to predict the final properties of the membrane layer. Applicant also argues the membrane and support thickness, which limitations are suggested in references CN10375182, and CN106606934.
Further cited references 2018/0126338 and 2021/0070989; reference ’38 discloses polyurethane membrane layer on PVDF support or conventional support formed by adding PEG as pore former.  PEG is also recognized to be equivalent to PVP for producing a hydrophilic membrane. Reference ’989 teaches the addition of polyethylene oxide of different molecular weight in the process of making a polyurethane membrane layer, and tetrafuran solvent.  Therefore, the resulting membrane can be predicted by the ordinary skilled artisan.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA M FORTUNA whose telephone number is (571)272-1141. The examiner can normally be reached 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Randhanie can be reached on 571-270-3240. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/ANA M FORTUNA/Primary Examiner, Art Unit 1779